Citation Nr: 1335935	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  07-01 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to additional dependency and indemnity compensation benefits under the provisions of 38 U.S.C.A. § 1311(a)(2).  

2.  Entitlement to accrued benefits under the provisions of 38 U.S.C.A. § 5101(b)(1) and 38 U.S.C.A. § 5121.  

3.  Entitlement to aid and attendance or housebound benefits for the appellant.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1973 and from December 1975 to June 1988.  He died in February 2004.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The June 2005 rating decision granted service connection for the cause of the Veteran's death, to which the appellant filed an appeal for additional dependency and indemnity compensation benefits and accrued benefits.  The April 2008 rating decision denied entitlement to aid and attendance or housebound benefits for the appellant.  

The Board remanded these claims for additional development in May 2010 and March 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In pertinent part, the appellant was scheduled for a Travel Board hearing in October 2010.  Notice of this hearing was sent in September 2010.  The appellant did not appear.  In correspondence received by the Board in January 2011, the appellant indicated that she had only just received notice of her October 2010 Travel Board hearing, and requested that she be rescheduled.  In March 2011, the Board granted her motion to reschedule the hearing, and a Travel Board hearing was duly scheduled for August 2011.  Notice of this hearing was sent in June 2011.    

Subsequently, the appellant made several requests dated in June 2011 and March 2012 to reschedule her hearing because either she or her mother had health issues that prevented her from attending the hearing.  She was scheduled for a Travel Board hearing in March 2013 and given notice of this hearing in January 2013, but she again requested that her hearing be rescheduled because her health issues were preventing her from attending the hearing.  A Travel Board hearing was scheduled for July 2013, with notice given in May 2013.  The appellant did not appear at the hearing, but subsequently sent a July 2013 request for a rescheduled hearing.  She again cited her health issues and also requested that she be contacted regarding the status of her health before being scheduled for a specific hearing date.   

As the appellant has shown good cause for failing to appear for her July 2013 Travel Board hearing, her motion to reschedule is granted and a new hearing should be scheduled to be held at the RO in Columbia, South Carolina.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).




Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing in connection with her appeal to be held at the RO in Columbia, South Carolina.  Attempt to contact the appellant to inquire whether she is healthy enough to travel prior to scheduling her for the hearing.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


